DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 22, 24, 31, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (US 2008/0151396 A1).
Claim 1, Chiang teaches a multi-group lens assembly (see camera module of Fig. 2), comprising:
at least two group units (first barrel 14 and second barrel 15; paragraph 0022); and
at least one first gap between at least two adjacent group units (distance between first barrel 14 and second barrel 15; see paragraph 0031) to compensate for a difference between the multi-group lens assembly and an optical design system (distance between first and second barrel is adjusted to meet optical tolerances; paragraph 0030-0031), so that an optical system of the 

Claim 2, Chiang further teaches wherein the multi-group lens assembly includes two group units (second barrel 15 and first barrel 14; paragraph 0022), which are a first group unit and a second group unit, respectively, and the first group unit includes a first bearing component (thread 152 and surface of second barrel 15; paragraph 0022 and Fig. 1) and at least one first group lenses which is mounted in the first bearing component (lens 12 mounted within barrel 15; paragraph 0020 and Fig. 1), and the second group unit includes a second bearing component (threads 142 and surface of barrel 14; paragraph 0022 and Fig. 1) and at least one second group lens which is mounted in the second bearing component (lenses 11, 13 mounted within barrel 14; paragraph 0020 and Fig. 1), so as to form two lens assembly units separately (see separate first and second lens barrels 14 and 15 in Fig. 1).

Claim 3, Chiang further teaches wherein the first bearing component forms a first gap with the second bearing component (see space between first barrel 14 and second barrel 15 in Fig. 2), and a connection medium is provided in the first gap (it is inherent that a medium, e.g., air, exists in the space between the first and second barrels 14 and 15).

Claim 4, Chiang further teaches wherein the first bearing component includes a first main body (see upper portion of barrel 15 in Fig. 1) and an extension platform (see the lower threaded portion of barrel 15 as illustrated in Fig. 1), the extension platform forms a first gap with the 

Claim 5, Chiang further teaches wherein the extension platform forms a ring structure (see annular structure of the lower threaded portion of barrel 15. It is inherent that this portion is annular, i.e., ringed, such that the threads formed on this portion can be engaged with the threads 142 of barrel 14).

Claim 6, Chiang further teaches wherein the first main body has a first accommodating cavity (see upper portion of barrel 15; Fig. 1), a first upper light passing hole (see aperture at the top of barrel 15; Fig. 1) and a first lower light passing hole (see lower aperture of barrel 15; Fig. 2), and the first group lens is accommodated in the first accommodating cavity (see lens 12 accommodated in the upper portion of barrel 15; Fig. 2), and light passes through the first upper light passing hole to arrive at the first group lens, and passes through the first lower light passing hole to arrive at the second group unit (light passes through the apertures and optical elements of barrels 15 and 14 to be detected by image sensor 20; paragraph 0023).

Claim 7, Chiang further teaches wherein the second main body has a second accommodating cavity (see barrel 14 of Fig. 1), a second upper light passing hole and a second lower light passing hole (see upper and lower apertures of the upper narrow portion of barrel 14; Fig. 1), and the second group of lenses is accommodated in the second accommodating cavity (lenses 11, 13 are accommodated in the upper narrow portion of barrel 14; Fig. 2), and light passing through the first group unit passes through the second upper light passing hole to arrive 

Claim 8, Chiang further teaches (see embodiment of Fig. 4 that is essentially similar to the camera module 100 of Fig. 2; paragraph 0034) wherein the first main body below the extension platform extends into the second upper light passing hole of the second main body (lower threaded portion of barrel 15 extends into the aperture of barrel 14 of Fig. 4).

Claim 9, Chiang further teaches wherein the second bearing component includes an inner extension edge (see edge of upper narrow portion of barrel 14; Fig. 1), and the inner extension edge extends inwardly from the second main body to form the second upper light passing hole (upper narrow portion of barrel 14 forms the upper aperture of barrel 14; see Fig. 1).

Claim 10, Chiang further teaches wherein the first main body forms a fourth gap with the inner extension edge (by engaging the threads of the barrel 14, a space is formed; see Fig. 2), so that the relative positions of the first group unit and the second group unit are adjusted (second barrel 15 and lens 12 are movable relative to the first barrel 14 and lenses 11, 13; paragraph 0031).

Claim 11, Chiang further teaches wherein the extension platform forms the first gap with the inner extension edge (threads 152 of barrel 15 engage with threads 142 of barrel 14 to form the gap, the space of the gap can be adjusted; see Fig. 2 and paragraph 0031).

Claim 12, Chiang further teaches wherein the multi-group lens assembly includes at least one adjusting element (threads 152; paragraph 0022), and the adjusting element is provided on the extension platform of the first group unit (see Fig. 1), and forms the first gap with the inner extension edge (threads 152 of barrel 15 engage with threads 142 of barrel 14 to form the gap, the space of the gap can be adjusted; see Fig. 2 and paragraph 0031).

Claim 13, Chiang further teaches wherein at least two adjacent group units have at least one second gap which communicates with the first gap (it is inherent that the engaging threads form a gap such that air can pass between the threads to adjust the distance between the first barrel 14 and second barrel 15).

Claim 14, Chiang further teaches wherein the adjusting element partially extends downwardly from the extension platform to form the first gap and second gap between the extension platform and the inner extension edge (threaded portion of barrel 15 extends downwardly to the upper portion of barrel 14 and forms a gap with the threads 142 and a gap between the first barrel 14 and second barrel 15; see Fig. 2).

Claim 15, Chiang further teaches wherein the adjusting element of the first group unit forms the first gap with the inner extension edge of the second group unit (threaded portion of barrel 15 engaged with threads 142 form a gap between the first barrel 14 and second barrel 15; see Fig. 2).



Claim 24, Chiang further teaches wherein a connection medium is provided in the first gap and the second gap, so as to fix the first group unit and the second group unit (adhesive is applied between the second barrel 15 and first barrel 14 such that the second barrel 15 is secured to the first barrel 14; paragraph 0032).

Claim 31, Chiang further teaches wherein the first group unit includes at least one first optical path element (see aperture of lens barrel 14; Fig. 1), which is arranged in cooperation with the lens to form a light path of the first group unit (aperture of lens barrel 14 allows light to travel to lenses 11 and 13 of barrel 14; see Fig. 1-2).

Claim 37, Chiang teaches a camera module (see Figs. 1-2), comprising:
the multi-group lens assembly according to claim 1 (see discussion of claim 1, above); and
a photosensitive component (image sensor 20; paragraph 0023), wherein the multi-group lens assembly is located in a photosensitive path of the photosensitive assembly (“image sensor 20 is electronically attached to the circuit board 30 and configured for detecting light from the first lens 11, the second lens 12 and the third lens 13, and then outputting an image electrical signal;” paragraph 0023).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Kwong (US 2014/0184521 A1).
Claim 43, Chiang teaches an electronic device (see Figs. 1-2), comprising:
the multi-group lens assembly according to claim 1 (see discussion of claim 1, above); and
a photosensitive component (image sensor 20; paragraph 0023), the multi-group lens assembly is provided on the photosensitive path of the photosensitive component to form a camera module, and the camera module is provided on the device main body, and cooperates with the device main body to implement image collection and reproduction (“image sensor 20 is electronically attached to the circuit board 30 and configured for detecting light from the first lens 11, the second lens 12 and the third lens 13, and then outputting an image electrical signal;” paragraph 0023).
Chiang is silent regarding a device main body wherein the camera module is provided on the device main body and cooperates with the device main body to implement image collection and reproduction.
However, a camera module as part of a device main body is well-known in the art. 
Kwong teaches a device main body (device housing 118; paragraph 0016 and Fig. 1) comprising a camera module (camera module 108; paragraph 0016) wherein the camera module 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Kwong with that of Chiang in order to improve user experience and to improve quality of an electronic device while still maintaining a thin profile (see paragraph 0029 of Kwong). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696